Case 1:20-cr-00183-RJJ ECF No. 296, PageID.1720 Filed 08/26/21 Page 1 of 1

                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


UNITED STATES OF AMERICA,

          Plaintiff,                     Case No. 1:20−cr−183

   v.                                    Hon. Robert J. Jonker

BRANDON MICHAEL−RAY CASERTA,

          Defendant.
                                   /



                                    ORDER
      This matter is before the Court on Defendant Brandon Caserta's Motion
Pursuant to Local Rule 47.2(c) to File a Reply to Government's Response to
Defendants' Motions to Compel (ECF No. 264). Upon review of the motion
and related filings, the motion (ECF No. 264) is granted. Defendant Brandon
Caserta's proposed reply is accepted for filing.

        IT IS SO ORDERED.


Dated: August 26, 2021                           /s/ Sally J. Berens
                                                SALLY J. BERENS
                                                U.S. Magistrate Judge
